Citation Nr: 9905744	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
to include stomach and gastrointestinal conditions due to an 
undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
knees, elbows and back due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include headaches due to an undiagnosed illness.

4.  Entitlement to service connection for dizziness due to an 
undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
to include sleep disturbance, fatigue and memory loss due to 
an undiagnosed illness.

6.  Entitlement to service connection for impotence, to 
include impotence due to an undiagnosed illness.

7.  Entitlement to service connection for a breathing 
disorder, to include breathing problems due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
March 1980 and from December 1990 to May 1991.  He served in 
the Southwest Asia theater of operations from January to May 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A March 1994 rating decision denied 
the veteran entitlement to service connection for a stomach 
condition, headaches, a sleeping disorder, breathing problems 
and impotence.  A rating decision in November 1997 denied the 
veteran entitlement to service connection for a stomach and 
gastrointestinal condition, joint pains of the knees, elbows 
and back, headaches, dizziness, sleep disturbance, fatigue 
and memory loss, impotence and breathing problems all due to 
an undiagnosed illness.    


REMAND

The veteran contends that he suffers from a stomach disorder, 
a disorder involving the knees, elbows and back, manifested 
by joint pains, headaches, a disorder manifested by 
dizziness, a sleep disorder, as well as fatigue and memory 
loss, impotence and breathing problems attributable to 
service, including his service in the Southwest Asia theater 
of operations during the Gulf War.  

Pursuant to 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998), the 
Secretary of VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more within a presumptive 
period not later than December 31, 2001.  38 C.F.R. 
§ 3.317(a)(1)(i) (1998).  Disabilities that have existed for 
six months or more are considered chronic. 

Under the provisions of VBA Circular 20-92-29 (revised 
July 2, 1997), the RO is required in claims alleging 
disability from exposure to environmental agents while in the 
Persian Gulf to "undertake all required development action, 
including requesting a VA general medical examination."  
Other specialists examinations are to be ordered as 
appropriate.  

Here the claims file shows that the veteran's most recent VA 
examination was conducted in August 1997.  The examiners 
considered, in general, all of the veteran's various 
complaints relative to his service in the Persian Gulf.  The 
Board notes, however, that while the veteran's complaints of 
joint pain, headaches, dizziness, sleep disturbance and 
erectile dysfunction were reported, the examiner did not note 
the veteran's other complaints or comment on whether the 
veteran's particular complaints were attributable to any 
known clinical diagnosis.  

With respect to the veteran's impotence, it was specifically 
indicated that further testing for a psychiatric component 
was needed.  The examiner did not comment on whether the 
veteran even had any disorder characterized by stomach 
complaints, fatigue, memory loss and breathing problems.  The 
Board notes that VBA All Stations Letter 98-17 (February 26, 
1998)  contains mandatory guidelines for disability 
examinations for Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The Board believes that an 
examination of the veteran pursuant to these guidelines would 
be helpful.  The RO is advised to obtain a copy of this 
letter and the accompanying memorandum, and to provide the 
examiner with a copy of the guidelines prior to scheduling 
the examination.  

The Board further notes that by rating decision in 
November 1997, the RO denied service connection for post-
traumatic stress disorder and an increased rating for the 
veteran's service-connected left knee disorder.  The 
veteran's representative, by a letter received in 
August 1998, submitted on behalf of the veteran, a notice of 
disagreement with these determinations.  It does not appear, 
however, that the RO issued a statement of the case with 
respect to these issues.  Since the RO failed to do so, a 
procedural defect was created which requires a remand under 
38 C.F.R. § 19.9 (1997).  See Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Pursuant to the provisions of 38 C.F.R. § 19.9, "[I]f further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  
Accordingly, if a claim has been placed in appellate status 
by the filing of an NOD, the Board must remand the claim to 
the RO for preparation of an SOC as to that claim.  Godfrey, 
supra.  See also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C.A. § 7105(a), (d)(1), (3), an 
NOD initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 appeal) after an SOC is issued by VA); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  Under such 
circumstances, however, the appeal will return to the Board 
following the issuance of the SOC only if it is perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, supra.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain all pertinent VA 
and non-VA treatment records subsequent 
to those on file.  All records received 
should be associated with the claims 
file.  

2.  The veteran should then be scheduled 
for a general medical examination.  The 
claims folder, a copy of this REMAND, and 
a copy of the February 6, 1998, 
memorandum containing the guidelines for 
Persian Gulf War disability exams must be 
made available to and reviewed by the 
examiners in conjunction with their 
examinations.  The purpose of this 
examination is to identify all signs and 
symptoms that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service, which 
results in his claimed stomach disorder, 
joint pains, headaches, dizziness, sleep 
disturbance, fatigue, memory loss, 
impotence, and/or breathing problems.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of manifestations of each 
claimed disability should be elicited 
from the veteran.  All specialized 
testing should be completed as deemed 
necessary by the examiner.  The 
examiner's reports should fully set forth 
all current complaints, pertinent 
clinical findings, and should expressly 
state an opinion as to whether each 
identified symptom or condition is 
attributable to a known clinical 
diagnosis.  For those symptoms and 
conditions that are not attributable to a 
known diagnosis, the findings should 
reflect all objective indications of 
chronic disabilities, as defined under 
38 C.F.R. § 3.317(a)(2).  Finally, the 
examiner should express his or her 
opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as "chronic" 
(i.e., as having existed for six months 
or more, or as having resulted in 
intermittent episodes of improvement and 
worsening over a six-month period).  If 
specialists' examinations are indicated, 
they should be conducted.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
record.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim for service 
connection.  If action taken on this 
claim remains adverse to the veteran, he 
and  his accredited representative should 
be furnished with a supplemental 
statement of the case concerning all 
additional evidence, and should be given 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

4.  The veteran should be issued a 
statement of the case on the issues of 
entitlement to service connection for 
post-traumatic stress disorder and an 
increased evaluation for his 
service-connected left knee disability.  
As these claims have remained open and 
pending since the November 1997 rating 
decision, the SOC should discuss all the 
evidence generated since the initial 
claims were filed.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claims 
reviewed by the Board.  The appeal of 
these claims will be returned to the 
Board following the issuance of a 
statement of the case only if it is 
perfected by the filing of a timely 
substantive appeal.  

By this REMAND, the Board intimates no opinion either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  

